— Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered June 14, 1989, convicting defendant, after a jury trial of robbery in the first degree, and sentencing him to a term of imprisonment of 7 to 14 years, unanimously affirmed.
Despite some inappropriate and uncalled for comments by the prosecutor in summation, defendant’s argument that he was thus deprived of a fair trial was unpreserved either because of failure of timely objection (CPL 470.05 [2]), or in those instances where the court sustained defendant’s objections, because of failure to make a motion for a mistrial (People v Medina, 53 NY2d 951, 953). Were we to consider defendant’s claims in the interest of justice, we would find that the prosecutor’s comments such as those concerning the absence of a potential defense witness, and his characterization of the defense as a "doozie” did not deprive defendant of a fair trial (see, People v Paylor, 70 NY2d 146; People v Galloway, 54 NY2d 396, 399).
The jury was properly instructed on how to weigh the past convictions of both defendant and complainant. Concur — Murphy, P. J., Rosenberger, Ellerin, Kupferman and Kassal, JJ.